Order entered February 20, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01506-CR

                                ROYNECO HARRIS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76148-Y

                                             ORDER
       The reporter’s record is past due. On December 18, 2018, we notified court reporter

Vearneas Faggett that it was overdue and directed her to file (1) the reporter’s record, (2) written

verification that no hearings were recorded, or (3) written verification that appellant has not

requested the reporter’s record by January 17, 2018. To date, we have had no communication

from Ms. Faggett, and the reporter’s record has not been filed.

       We ORDER the complete reporter’s record filed within FOURTEEN DAYS of the date

of this order. We caution Ms. Faggett that the failure to do so will result in the Court taking

whatever remedies it has available to ensure that this appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
        We DIRECT the Clerk to send copies of this order to the Honorable Chika Anyiam,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter; and to

counsel for all parties.



                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE